Nationwide Life Insurance Company: ·Nationwide Provident VA Separate Account 1 Prospectus supplement dated May 1, 2010 to Prospectus dated May 1, 2002 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. The following sub-accounts are only available in contracts for which good order applications were received before May 1, 2010: · Nationwide Variable Insurance Trust - AllianceBernstein NVIT Global Fixed Income Fund: Class VI 2. Your prospectus offers the following underlying mutual funds as investment options under your contract.Effective May 1, 2010, these underlying mutual funds changed names as indicated below: Old Name New Name Van Eck Worldwide Insurance Trust - Worldwide Bond Fund: Initial Class Van Eck Variable Insurance Products Trust - Van Eck VIP Global Bond Fund: Initial Class Van Eck Worldwide Insurance Trust - Worldwide Emerging Markets Fund: Initial Class Van Eck Variable Insurance Products Trust - Van Eck VIP Emerging Markets Fund: Initial Class Van Eck Worldwide Insurance Trust - Worldwide Hard Assets Fund: Initial Class Van Eck Variable Insurance Products Trust - Van Eck VIP Global Hard Assets Fund: Initial Class Wells Fargo Advantage Variable Trust - Wells Fargo Advantage VT Discovery Fund Wells Fargo Advantage Funds - Wells Fargo Advantage VT Discovery Fund Wells Fargo Advantage Variable Trust - Wells Fargo Advantage VT Opportunity Fund: Investor Class Wells Fargo Advantage Funds - Wells Fargo Advantage VT Opportunity Fund 3. Effective May 1, 2010, the following underlying mutual fund liquidated and has merged into a new underlying mutual fund as indicated below: Liquidated Sub-account Merged Sub-account Premier VIT – OpCap Managed Portfolio: Class I Nationwide Variable Insurance Trust – NVIT Money Market Fund: Class IV Consequently, all references in the prospectus to a Liquidated Underlying Mutual Fund means the corresponding Merged Underlying Mutual Fund. 4.The "Legal Proceedings" section of your prospectus is replaced with the following: Nationwide Financial Services, Inc. (NFS, or collectively with its subsidiaries, "the Company") was formed in November 1996.NFS is the holding company for Nationwide Life Insurance Company (NLIC), Nationwide Life and Annuity Insurance Company (NLAIC) and other companies that comprise the life insurance and retirement savings operations of the Nationwide group of companies (Nationwide).
